United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          June 13, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 04-40749
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TIMOTEO RAMIREZ-MALDONADO,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 1:04-CR-144-ALL
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     This court affirmed the conviction and sentence of Timoteo

Ramirez-Maldonado (Ramirez).     United States v. Ramirez-Maldonado,

145 F. App’x 55 (5th Cir. 2005).     The Supreme Court vacated and

remanded for further consideration in light of Lopez v. Gonzales,

127 S. Ct. 625 (2006).

     Ramirez has been deported.     He therefore would not legally

be able to attend any resentencing, as is required by FED. R.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40749
                                 -2-

CRIM. P. 43, should this court remand his case.   We are unable

to grant Ramirez relief.   His appeal is moot and is dismissed.

See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th

Cir. 2007).

     APPEAL DISMISSED.